Dismissed and Memorandum Opinion filed October 22, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00763-CR

                         TEVONDRE BERRY, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 87852-CR

                           MEMORANDUM OPINION

      Appellant entered a guilty plea to possession of a prohibited substance or item
in a correctional facility and assault of a public servant. In accordance with the terms
of a plea bargain agreement with the State, the trial court sentenced appellant to
confinement for six years in the Institutional Division of the Texas Department of
Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2